Case 2:19-cv-02368-JTF-atc Document 23 Filed 03/26/21 Page 1 of 4                     PageID 198




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

JESSE SANDLIN,                                )
                                              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. 2:19-cv-02368-JTF-atc
                                              )
CITIMORTGAGE, INC.; CENLAR;                   )
RICHARD KELLER; and                           )
J. MATTHEW KROPLIN,                           )
                                              )
          Defendants.                         )


 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
            TO GRANT DEFENDANTS’ MOTION TO DISMISS


       Before the Court is Defendants CitiMortgage, Inc. (CitiMortgage), Cenlar FSB (Cenlar),

Richard Keller, and J. Matthew Kroplin’s (collectively Defendants) Motion to Dismiss for failure

to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6) that was filed on June 26, 2019. (ECF No. 9.)

Plaintiff, Jesse Sandlin, proceeding pro se, filed a Response in Opposition to Defendants’ Motion

on November 8, 2019. (ECF No. 15.) Defendants filed a Reply on November 22, 2019. (ECF

No. 16.) On December 6, 2019, Sandlin Moved the Court for Leave to File a Sur-Reply along

with the proposed Sur-Reply, which Defendant opposed. (ECF No. 18, ECF No. 18-1 & ECF No.

19). Magistrate Judge granted Defendant’s Motion on June 2, 2020. (ECF No. 21.) On March 1,

2021, the Magistrate Judge entered a Report and Recommendation, recommending that the Court

grant Defendants’ Motion to Dismiss. (ECF No. 22.) Plaintiff did not file any objections to the

Report and Recommendation, and the time to file such objections has passed. For the following



                                                  1
Case 2:19-cv-02368-JTF-atc Document 23 Filed 03/26/21 Page 2 of 4                      PageID 199




reason, the Court finds that the Magistrate Judge’s Report and Recommendation should be

ADOPTED and Defendants’ Motion to Dismiss should be GRANTED.

                                    I.      FINDINGS OF FACT

    In her Report and Recommendation, the Magistrate Judge provides, and this Court adopts and

incorporates the proposed findings of fact in this case. (ECF No. 22, 2–5.) As noted, Plaintiff

failed to object to the Magistrate Judge’s findings of fact.

                                    II.     LEGAL STANDARD

     Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts by

permitting the assignment of certain district court duties to magistrates.” United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear and

determine any pretrial matter pending before the Court, except various dispositive motions. 28

U.S.C. § 636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may still

hear and submit to the district court proposed findings of fact and recommendations for disposition.

28 U.S.C. § 636(b)(1)(B). Upon hearing a pending matter, “the magistrate judge must enter a

recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

            The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted.)

Upon review, the district court may accept, reject, or modify the proposed findings or

recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F. Supp. 3d 665, 674 (W.D.

Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive evidence or recommit



                                                  2
Case 2:19-cv-02368-JTF-atc Document 23 Filed 03/26/21 Page 3 of 4                           PageID 200




the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner, No. 2:14-cv-2706-

SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015).

        Usually, district court must review dispositive motions under the de novo standard.

However, a district court is not required to review “a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.” Thomas v.

Arn, 474 U.S. 140, 150 (1985). A district judge should adopt the findings and rulings of the

magistrate judge to which no specific objection is filed. Brown, 47 F. Supp. 3d at 674.

        The Court has reviewed the record in this case, including the Complaint, Defendant’s

Motion to Dismiss, Plaintiff’s Response, Defendant’s Reply, and Plaintiff’s Sur-Reply. (ECF Nos.

1, 9, 15, 16, and 18.) The Court has also reviewed de novo the Magistrate Judges’ Report and

Recommendation.1 (ECF No. 22.) As noted above, Plaintiff has failed to file any objections to

the Report & Recommendation, and the time to do so has expired. This Court is fully aware of the

history involving Sandlin and CitiMortgage, as noted by the Magistrate Judge. This is the fourth

lawsuit Mr. Sandlin has filed here in West Tennessee involving issues that have been repeatedly

litigated by multiple courts. (ECF No. 22, 2.) Therefore, after a full review of the Magistrate

Judges’ Report and Recommendation, including the “Proposed Findings of Fact” and the

“Proposed Conclusions of Law”, the Court adopts the Magistrate Judge’s Recommendation that

the Motion to Dismiss be Granted.

        Upon de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation and GRANTS the Defendant’s Motion to Dismiss Plaintiff’s complaint in its

entirety.



1 The Court is aware that de novo review is not necessary. Arn, 474 U.S. 140, 150. Nevertheless, given the
long history of Sandlin litigation in this Court, the Court reviewed the R&R under the more rigorous
standard.

                                                    3
Case 2:19-cv-02368-JTF-atc Document 23 Filed 03/26/21 Page 4 of 4          PageID 201




     IT IS SO ORDERED on this 26th day of March, 2021.

                                            s/John T. Fowlkes, Jr.
                                            John T. Fowlkes, Jr.
                                            United States District Judge




                                        4
